 

   

 

 

Fuspe se |
UNITED STATES DISTRICT COURT DOCUMEWE |
SOUTHERN DISTRICT OF NEW YORK ELECERONICALS \ PILED |
t
BOC Hs ho |

DARRELL GUNN -_
: DATE FILED: ___ i
[epee Ven Poa

Plaintiff,

-against-
7:19-CV-11821 (VB)
JOHN DOE, E-Block Third Tour 1st Officer;
PATRICK LEON MeNEIL, Correction Officer; ORDER OF SERVICE
PETERSON, Female Correction Officer;
KEITH SPOSATO, Correction Officer;
WESLEY, Correction Officer,

Defendants.

 

 

VINCENT L. BRICCETTI, United States District Judge:

Plaintiff, who appears pro se and is presently incarcerated in the Sing Correctional
Facility, asserts claims under 42 U.S.C. § 1983 and state law. He sues identified and unidentified
correctional officials who were assigned to the Green Haven Correctional Facility while he was
incarcerated there. By order dated January 23, 2020, the Court granted Plaintiff’s request to
proceed without prepayment of fees, that is, in forma pauperis (“IFP”),!

The Court directs service on Defendants McNeil, Peterson, Sposato, and Wesley. The
Court also directs the Attorney General of the State of New York to provide the identity, badge
number, and service address of the unidentified “John Doe” defendant.

DISCUSSION
A. Service on the identified defendants

Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. See Walker v. Schult, 717 F.3d 119, 123 n.6

 

| Prisoners are not exempt from paying the full filing fee, even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all
process... in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the Court must order the Marshals Service
to serve if the plaintiff is authorized to proceed IFP). Although Rule 4(m) of the Federal Rules of
Civil Procedure generally requires that the summons and complaint be served within 90 days of
the date the complaint is filed, Plaintiff is proceeding IFP and could not have served summonses
and the complaint on Defendants McNeil, Peterson, Sposato, and Wesley until the Court
reviewed the complaint and ordered that summonses be issued for those defendants. The Court
therefore extends the time to serve Defendants McNeil, Peterson, Sposato, and Wesley until 90
days after the date that summonses for those defendants are issued. If the complaint is not served
on Defendants McNeil, Peterson, Sposato, and Wesley within that time, Plaintiff should request
an extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding
that it is the plaintiff’s responsibility to request an extension of time for service); see also Murray
vy. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (summary order) (“As long as the [plaintiff
proceeding IFP] provides the information necessary to identify the defendant, the Marshals’
failure to effect service automatically constitutes ‘good cause’ for an extension of time within the
meaning of Rule 4(m).”).

To allow Plaintiff to effect service on Defendants McNeil, Peterson, Sposato, and Wesley
through the U.S. Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals
Service Process Receipt and Return form (“USM-285 form”) for each of those defendants. The
Clerk of Court is further instructed to issue summonses for Defendants McNeil, Peterson,
Sposato, and Wesley, and deliver to the Marshals Service all of the paperwork necessary for the

Marshals Service to effect service on those defendants.

 
B. The “John Doe” defendant

Under Valentin v. Dinkins, a pro se litigant is entitled to assistance from the district court
in identifying an unidentified defendant and a defendant’s service address. 121 F.3d 72, 76 (2d
Cir, 1997). In the complaint, Plaintiff supplies sufficient information to permit the New York
State Department of Correction and Community Supervision (“DOCCS”) to provide the identity,
badge number, and service address of the “John Doe” defendant. The “John Doe” defendant isa
Correctional Officer who, on June 1, 2017, was assigned to the Green Haven Correctional
Facility’s “E-Block” as a “first officer” during the “third tour.” It is therefore ordered that the
Attorney General of the State of New York, who is the attorney for and agent of DOCCS, must
ascertain the identity, badge number, and service address of the “John Doe” defendant who
Plaintiff seeks to sue here. The Attorney General must provide this information to Plaintiff and
the Court by March 27, 2020.

Within thirty days of receiving this information, Plaintiff must file an amended complaint
naming the newly identified defendant and listing that defendant’s service address. The amended
complaint will replace, not supplement, Plaintiff’s complaint. An amended complaint form that
Plaintiff should complete is attached to this order. Once Plaintiff has filed an amended complaint,
the Court will screen it and, if necessary, issue an order directing service on the newly named
defendant.

Plaintiff must notify the Court if his address changes, and the Court may dismiss this
action if Plaintiff fails to do so.

CONCLUSION

The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.
The Clerk of Court is also directed to issue summonses for Defendants McNeil, Peterson,
Sposato, and Wesley; complete USM-285 forms with the service addresses for those defendants;
and deliver all documents necessary to effect service on those defendants to the U.S. Marshals
Service.

The Clerk of Court is further directed to mail a copy of this order and the complaint to the
Attorney General of the State of New York at 28 Liberty Street, New York, New York 10005.

An amended complaint form is attached to this order.

The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would
not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf
Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates
good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated: January 27, 2020

White Plains, New York uu

VINCENT L. BRICCETTI
United States District Judge

 
DEFENDANTS AND SERVICE ADDRESSES

. Patrick Leon McNeil, Correctional Officer

Green Haven Correctional Facility
594 Route 216
Stormville, New York 12582-0010

. Correctional Officer Peterson

Green Haven Correctional Facility
594 Route 216
Stormville, New York 12582-0010

. Keith Sposato, Correctional Officer
Green Haven Correctional Facility
594 Route 216

Stormville, New York 12582-0010

. Correctional Officer Wesley
Green Haven Correctional Facility
594 Route 216

Stormville, New York 12582-0010
 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

CV
Write the full name of each plaintiff. (Include case number if one has been
assigned)
AMENDED
“against: COMPLAINT
(Prisoner)

 

Do you want a jury trial?

 

OYes CINo

 

 

Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.

 

 

NOTICE

The public can access electronic court files. For privacy and security reasons, papers filed
with the court should therefore not contain: an individual’s full social security number or full
birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of
an individual's birth; a minor’s initials; and the last four digits of a financial account number.
See Federal Rule of Civil Procedure 5.2.

 

Rev. 5/20/16

 

 
I, LEGAL BASIS FOR CLAIM

State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or ina
“Bivens” action (against federal defendants).

1 Violation of my federal constitutional rights

CL] Other:

 

II, PLAINTIFF INFORMATION

Each plaintiff must provide the following information. Attach additional pages if necessary.

 

First Name Middle Initial Last Name

 

State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.

 

Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)

 

Current Place of Detention

 

institutional Address

 

County, City State Zip Code
Ill. PRISONER STATUS

Indicate below whether you are a prisoner or other confined person:

(1 Pretrial detainee

1) Civilly committed detainee

CX) Immigration detainee

[] Convicted and sentenced prisoner
C] Other:

 

Page 2
IV. DEFENDANT INFORMATION

To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

 

 

 

 

 

 

 

 

 

 

 

 

 

Defendant 1:

First Name Last Name Shield #

Current Job Title (or other identifying information)

Current Work Address

County, City State Zip Code
Defendant 2:

First Name Last Name Shield #

Current Job Title (or other identifying information)

Current Work Address

County, City State Zip Code
Defendant 3:

First Name Last Name Shield #

Current Job Title (or other identifying information)

Current Work Address

County, City State Zip Code
Defendant 4:

First Name Last Name Shield #

 

 

Current Job Title (or other identifying information)

 

Current Work Address

 

County, City State Zip Code

Page 3
Vv. STATEMENT OF CLAIM

Place(s) of occurrence:

 

Date(s) of occurrence:

 

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 4
 

 

 

 

 

 

 

 

 

INJURIES:

If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.

 

 

 

 

 

 

VI. RELIEF

State briefly what money damages or other relief you want the court to order.

 

 

 

 

 

 

 

 

Page 5
VII. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11,

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.

 

 

Dated Plaintiff’s Signature

 

First Name Middle Initial Last Name

 

Prison Address

 

County, City State Zip Code

Date on which | am delivering this complaint to prison authorities for mailing:

Page 6

 
